
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.55


SECURITIES CONVERSION AGREEMENT

        This Securities Conversion Agreement ("Agreement") is made as of this
15th day of October, 2010, by and between Satcon Technology Corporation, a
Delaware corporation (the "Company"), and each person listed on the Schedule of
Investors attached hereto as Exhibit A (each, an "Investor" and collectively,
the "Investors"). Capitalized terms used herein but not otherwise defined herein
shall have the meanings ascribed to such terms in the Certificate of Designation
(as defined below).

        WHEREAS, each Investor holds the number of shares of the Company's
Series C Convertible Preferred Stock set forth opposite its name on Exhibit A
(collectively, the "Series C Shares");

        WHEREAS, the terms of the Series C Shares are set forth in the
Certificate of Designation of the Relative Rights and Preferences of the
Series C Convertible Preferred Stock of the Company (as amended, the
"Certificate of Designation");

        WHEREAS, the Company desires that each Investor voluntarily convert its
Series C Shares into shares of the Company's Common Stock in accordance with the
terms of the Series C Shares and as set forth in this Agreement (the
"Conversion") concurrently with, and conditioned upon, the consummation of the
Company's next Qualified Public Offering (as defined below);

        WHEREAS, as part of the Conversion and as an inducement to cause each
Investor to undertake the Conversion concurrently with, and conditioned upon,
the consummation of the Company's next Qualified Public Offering, the Company is
willing to pay to such Investor the amount set forth opposite such Investor's
name on Exhibit A (the "Cash Amount"); and

        WHEREAS, each Investor is willing to undertake the Conversion
concurrently with, and conditioned upon, the consummation of the Company's next
Qualified Public Offering so long as its receives the Cash Amount in connection
with such conversion.

        NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

        1.    Qualified Public Offering.    For purposes of this Agreement, the
term "Qualified Public Offering" shall mean a firm commitment underwritten
public offering that generates net proceeds to the Company, after deducting
underwriter commissions or discounts, of at least $25,000,000.

        2.    Conversion.    The parties intend that the Conversion shall occur
concurrently with, and conditioned upon, the consummation of the Company's next
Qualified Public Offering, subject to the terms and conditions of this
Agreement. Accordingly, in order to effect the Conversion concurrently with, and
conditioned upon, the consummation of the Company's next Qualified Public
Offering (the date of such consummation, the "Conversion Date"), each Investor
is, concurrently with the execution of this Agreement, delivering a copy of a
fully executed Conversion Notice (in the form attached hereto as Exhibit B) with
respect to all of its Series C Shares to the Company that shall become
automatically effective only upon consummation of the Company's next Qualified
Public Offering and such Investor's receipt of its Cash Amount. Upon the
effectiveness of the Conversion Notice, the Series C Shares shall be deemed
converted in accordance with the Certificate of Designations. As soon as
practicable following the Conversion Date but in no event later than three
(3) Business Days after such date, each Investor shall surrender to a common
carrier for delivery to the Company the original certificates representing such
Series C Shares and the originally executed Conversion Notice. Upon the
effectiveness of the Conversion Notice, the Company shall deliver the Conversion
Shares (as defined below) in accordance with Section 5(b)(ii) of the Certificate
of Designation. The shares of Common Stock issuable upon conversion of the
Series C Shares are referred to herein as the "Conversion Shares."

        3.    Cash Amount.    As part of the Conversion, in consideration of
each Investor's irrevocable agreement to convert its Series C Shares
concurrently with, and conditioned upon, the consummation

--------------------------------------------------------------------------------




of the Company's next Qualified Public Offering, the Company agrees to pay to
such Investor its Cash Amount. The Cash Amount shall be paid in cash by wire
transfer of immediately available funds upon consummation of the Company's next
Qualified Public Offering (to an account designated by such Investor in writing
to the Company prior to such date).

        4.    Tax Matters.    The parties acknowledge and agree that the
Conversion, including the receipt of the Conversion Shares and the Cash Amount,
is intended to constitute a recapitalization within the meaning of
Section 368(a)(1)(E) of the Internal Revenue Code of 1986, as amended. None of
the parties shall take any position for tax purposes that is inconsistent with
the preceding sentence.

        5.    Termination.    This Agreement and each Conversion Notice shall
terminate and be of no further force or effect if the Company's next Qualified
Public Offering has not been consummated on or prior to 5:00 p.m., Boston time,
on November 5, 2010.

        6.    Representations and Warranties.    

                6.1    As a material inducement to each Investor to enter into
this Agreement, the Company represents to such Investor that:

                        6.1.1    The execution and delivery by the Company of
this Agreement, and the consummation by the Company of the transactions set
forth herein (including, without limitation, the issuance of the Conversion
Shares), have been duly authorized by all necessary corporate action on the part
of the Company. All of the Conversion Shares will be validly issued, fully paid
and nonassessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock. The
Company's board of directors has approved the issuance of the Conversion Shares
with the intent of, and for the purpose of, exempting the issuance of the
Conversion Shares, if any, under Rule 16b-3(d) under the Securities Exchange Act
of 1934, as amended (the "Exchange Act"), from the short-swing profit rules of
Section 16 of the Exchange Act. Subject to the accuracy of the representations
and warranties of the Investors in this Agreement, the offer and issuance by the
Company of the Conversion Shares is exempt from registration under the
Securities Act; and

                        6.1.2    This Agreement has been duly executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by general principles of equity or to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.

                6.2    As a material inducement to the Company to enter into
this Agreement, each Investor represents, severally and not jointly, to the
Company that:

                        6.2.1    The execution and delivery by such Investor of
this Agreement, and the consummation by such Investor of the transactions set
forth herein, have been duly authorized by all necessary action, corporate or
otherwise, on the part of such Investor;

                        6.2.2    This Agreement has been duly executed and
delivered by such Investor and constitutes a valid and binding obligation of
such Investor enforceable against such Investor in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies;

                        6.2.3    Such Investor has had a reasonable opportunity
to seek the advice of independent counsel respecting the terms of this Agreement
and the implications thereof and has relied solely upon the advice of its own
tax and legal advisors with respect to the tax and other legal aspects of this
Agreement;

2

--------------------------------------------------------------------------------



                        6.2.4    Such Investor is an "accredited investor"
within the meaning of Rule 501 of Regulation D under the Securities Act of 1933,
as amended (the "Securities Act");

                        6.2.5    Such Investor has sufficient knowledge and
experience in investing in companies similar to the Company in terms of the
Company's stage of development so as to be able to evaluate the risks and merits
of its investment in the Company and it is able financially to bear the risks
thereof;

                        6.2.6    Such Investor has received or has had full
access to all the information it considers necessary or appropriate to make an
informed investment decision with respect to the Conversion Shares. Such
Investor further has had an opportunity to ask questions and receive answers
from the Company regarding the Company and to obtain additional information
necessary to verify any information furnished to such Investor or to which such
Investor had access;

                        6.2.7    The Conversion Shares are being acquired for
such Investor's own account for the purpose of investment and not with a view
to, or for resale in connection with, any distribution thereof within the
meaning of the Securities Act; provided, however, that by making the
representation herein, such Investor does not agree, or make any representation
or warranty, to hold the Conversion Shares for any minimum or other specific
term and reserves the right to dispose of the Conversion Shares at any time in
accordance with or pursuant to a registration statement or an exemption from
registration under the Securities Act;

                        6.2.8    Such Investor understands that the Conversion
Shares are being offered and sold to such Investor in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying upon the truth and accuracy of,
and such Investor's compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such Investor set forth herein
in order to determine the availability of such exemptions; and

                        6.2.9    Such Investor is not acquiring the Conversion
Shares as a result of any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

        7.    Miscellaneous/General.    

                7.1    Amendment.    No modification or amendment hereof shall
be valid and binding, unless it be in writing and signed by each Investor and
the Company.

                7.2    Headings.    Section headings are inserted herein for
convenience only and shall not control or affect the meaning or construction of
any of the provisions hereof.

                7.3    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
the principles of conflicts of law thereof.

                7.4    Counterparts; Facsimile; PDF.    This Agreement may be
executed in any number of counterparts, each of which shall constitute an
original, but all of which, taken together, shall constitute one and the same
instrument. Facsimile or portable document format signatures shall have the same
binding effect as original signatures.

[signature page follows]

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Agreement has been executed by the parties with
the intent that it be effective as of the date first above written.

    SATCON TECHNOLOGY CORPORATION
 
 
By:
 
/s/ DONALD R. PECK


--------------------------------------------------------------------------------

    Name:    Donald R. Peck
Title:      Chief Financial Officer and Treasurer
 
 
ROCKPORT CAPITAL PARTNERS II, L.P.
 
 
By:
 
RockPort Capital II, LLC     Its:   General Partner
 
 
By:
 
/s/ DAVID J. PREND


--------------------------------------------------------------------------------

    Name:    David J. Prend
Title:      Managing Partner
 
 
NGP ENERGY TECHNOLOGY PARTNERS, L.P.
 
 
 
 
      By:   NGP ETP, L.L.C.     Its:   General Partner
 
 
By:
 
/s/ PHILIP J. DEUTCH


--------------------------------------------------------------------------------

    Name:    Philip J. Deutch
Title:      Managing Partner

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.55

